By the Court.
This is a companion case to No. 15307, Board of County Commissioners of Franklin County v. Darst, reported ante, 163. Both cases were submitted and argued at the same time. The evidence in both cases was substantially the same. The defendant in error, R. Alvah Kile, was the driver of the horse and buggy. In the instant case the trial judge did not inject into his charge the question of negligence, as in the Darst case. However, he refused the following special instruction requested by the defendant at the trial:
“I charge you that the defendants were not required to erect any guard rail along the west side of the approach to this bridge unless you find that said approach was more than six foot high, and unless you find that said approach at the place *172where plaintiff drove off the same was more than six foot high, your verdict will be for the defendant.”
For the reasons given in the Darst case, supra, a refusal to give such request was error. On consideration whereof The judgments of the lower courts are reversed on the authority of the Darst case, supra, and proceeding to render the judgment that should have been rendered on the undisputed facts judgment is rendered in this court in favor of the plaintiff in error.

Judgments reversed.

Nichols, C. J., Newman, Jones and Johnson, JJ., concur.